Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt and entry of Applicant’s Substitute Specification dated September 9, 2020 is acknowledged. Note that while Applicant’s Preliminary Amendment dated November 14, 2019 has been entered, the later filed Substitute Specification does not include the Cross Reference to Related Applications section.

Information Disclosure Statement
The information disclosure statement filed November 14, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, there is no copy of Non-Patent Literature document 4 (Extended European Search Report from the European Patent Office dated October 2, 2017 for application number EP 13179161.8), therefore the information referred to in  Non-Patent Literature document 4 has not been considered.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
The specification does not state that the present application is a continuation of application 13/565,155, now U.S. Patent 10,513,340.
On page 3, line 7, “deteiuiining” should be changed to -- determining --.

On page 9, line 2, “fiuinware” should be changed to -- firmware --.
On page 12, line 8, “dfl dt” should be changed to -- df/dt --.
On page 12, line 11, “and icing rate” should be changed to -- an icing rate --.
On page 19, line 2, “deteiriiined” should be changed to -- determined --.
On page 19, line 6, “step7” should be changed to -- step 7 --.
It is suggested that Applicant proofread the entire Substitute Specification, as these informalities appear to be word formatting errors from copying from parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
directly to AC powered heating elements of the second rotor. The underlined limitation adds new matter, because the AC power is not routed directly to AC powered heating elements 230 of the second rotor 120. Rather, the AC power is first routed through a passive unit in the form of a tail rotor lightning box 225, then to the AC powered heating elements 230 of the second rotor 120.

Amended claim 7 recites that the AC power is routed directly to AC powered heating elements without traversing an intervening tail rotor distributor. This is a negative limitation which adds new matter, because these limitations are not supported in the original disclosure. “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.” MPEP 2173.05(i). It is noted that in an analogous rejection in parent application 13/565,155, the attached decision of the Patent Trial and Appeal Board mailed on 05/24/2019, at page 7, the last two lines, page 8, and page 9, lines 1-8, affirmed this written description rejection.

Claims 16-17 recite that the AC power is routed through a passive unit 225 (claim 16), and that the passive unit is a lightning box 225 configured to limit energy from lightning strikes from propagating to electronics of the rotary aircraft (claim 17). The specification is silent as to any electronic elements, structure, or details that form the passive unit 225 in the form of the had possession of the claimed invention, due to the lack of above lack of written description of the passive unit 225.

Claims 16-17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 16-17 recite that the AC power is routed through a passive unit 225 (claim 16), and that the passive unit is a lightning box configured to limit energy from lightning strikes from propagating to electronics of the rotary aircraft (claim 17). The specification is silent as to any electronic elements, structure, or details that form the passive unit 225 in the form of the lightning box configured to limit energy from lightning strikes from propagating to electronics of the rotary aircraft, as passive unit 225 is literally shown as a box.

Claims 16-17 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement; see In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is 

A. The breadth of the claims	
The breadth of claims 16-17 is enormous, as these cover any passive unit through which the AC power is routed, as a passive unit could be electrical, mechanical, or electro-mechanical. 
B. The nature of the invention
The AC power is routed through a passive unit 225 (claim 16), and that the passive unit is a lightning box configured to limit energy from lightning strikes from propagating to electronics of the rotary aircraft (claim 17).
C. The state of the prior art
	The prior art does not appear to show that passive unit 225 in the form of a lightning box configured to limit energy from lightning strikes from propagating to electronics of the rotary aircraft, is a simple device. The specification of the present application does not give any examples in the prior art of a passive unit in the form of a lightning box configured to limit energy from lightning strikes from propagating to the electronics of the rotary aircraft.
D. The level of one of ordinary skill
The level of ordinary skill in the art is evidenced by the prior art of record in the present application.
E. The amount of direction provided by inventor
F. The existence of working examples
G. The quantity of experimentation


Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 16-17 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 and 16-22 are replete with indefinite claim language and limitations that lack antecedent basis, too numerous to mention in each and every occurrence. The following are several examples of indefinite claim language and limitations that lack antecedent basis. The claims should be carefully reviewed for additional instances of indefinite claim language and limitations that lack antecedent basis.
In claim 1, lines 10-11, “transmitting, via an alternating current (AC) power second rotor heater power line disposed at least in part in a slip ring assembly of a second rotor adjacent to the second rotor” literally reads that the second rotor is adjacent to the second rotor. It is unclear if this is intended to mean that the heater power line is adjacent to the second rotor, or not. 
In claim 2, lines 3-4, “the first rotor” lacks specific antecedent basis for there being a first rotor, in claim 1.
In claim 5, line 1, “the upper distributor” lacks antecedent basis. 
In claim 5, lines 1-2 and 2-3, “the one or more heating elements” is unclear as to which one or more heating elements is being referred to, as there are two different “one or more heating elements” in claim 1.
In claim 6, line 1, “the one or more heating elements” is unclear as to which one or more heating elements is being referred to.
In claim 7, lines 1-2, “AC powered heating elements” is a double recitation of this limitation in claim 1, causing lack of clarity.
In claim 8, line 2, “the first rotor” lacks specific antecedent basis for there being a first rotor, in claim 1.
In claim 8, line 4, “the one or more main rotor heating elements” lacks antecedent basis, as there is no main rotor nor main rotor heating elements recited in claim 1.
In claim 8, line 4, “the one or more tail heating elements” lacks antecedent basis, as there is no tail rotor nor tail rotor heating elements recited in claim 1.

In claim 19, line 2, “the slip ring assembly” is unclear as to which of the two different slip ring assemblies in claim 1 is being referred to. 
In claim 19, line 2, “the one or more heating elements” is unclear as to which one or more heating elements is being referred to.
In claim 19, line 3, “the upper distributor” lacks antecedent basis.
In claim 20, line 2, “the upper distributor” lacks antecedent basis.
In claim 20, line 3, “the one or more heating elements” is unclear as to which one or more heating elements is being referred to.
In claim 21, line 2, “the upper distributor” lacks antecedent basis.
In claim 22, line 2, “the upper distributor” lacks antecedent basis.
In claim 23, 1ine 11, “deicing signal” is a double recitation of the deicing signal in line 4, and should be changed to -- the deicing signal --.
In claim 24, lines 2-3, “according the de-icing signal provided to the distributor” is incomplete and unclear.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Garnett 10,513,340 is cited as the patent that the parent application matured into. No double patenting rejections exist between the present application and Garnett 10,513,340.
.

Allowable Subject Matter
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Any indication of allowable subject matter with regard to claims 1-9 and 16-22 is reserved until the rejections under 35 USC 112, first and second paragraphs, are overcome.

The following is a statement of reasons for the indication of allowable subject matter with regard to claims 23-25:
Claim 23 incorporates similar limitations as to appealed claim 21 in parent application 13/565,155. The Patent Trial and Appeal Board reversed the rejection of claim 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Froman 2008/0152494 in view of Houlihan 2006/0226292, as evidenced by either (Flemming 2008/0167764 or Bourjac 7,523,889). The 

Examiner Comment
There currently is no Power of Attorney in the present application. It is suggested that a formal Power of Attorney be filed in advance of any scheduled interview.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Christopher Verdier/Primary Examiner, Art Unit 3745